      Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CHEY GARRIGAN,                         )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )   Case No. 2:21-cv-482-ECM-KFP
                                       )
JOHN MERRILL, et al.,                  )
                                       )
      Defendants.                      )

                    SECRETARY MERRILL’S MOTION TO DISMISS


                                       Steve Marshall
                                         Attorney General

                                       James W. Davis (ASB-4063-I58J)
                                         Deputy Attorney General
                                       Brenton M. Smith (ASB-1656-X27Q)
                                         Assistant Attorney General

                                       OFFICE OF THE ATTORNEY GENERAL
                                       STATE OF ALABAMA
                                       501 Washington Avenue
                                       P.O. Box 300152
                                       Montgomery, Alabama 36130-0152
                                       Telephone: (334) 242-7300
                                       Fax: (334) 353-8400
                                       Jim.Davis@AlabamaAG.gov
                                       Brenton.Smith@AlabamaAG.gov

                                       Counsel for Secretary Merrill

                                       August 10, 2021
         Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 2 of 9




                      SECRETARY MERRILL’S MOTION TO DISMISS

         Secretary of State John Merrill, sued in his official capacity as Secretary of State for the

State of Alabama, moves to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure.

   I.       FACTUAL BACKGROUND

         Judge Michelle Thomason is the presiding district judge in the Twenty-Eighth Judicial

Circuit of Alabama, which consists solely of Baldwin County. Honorable Michelle M. Thomason,

Presiding Judge, TWENTY-EIGHTH JUDICIAL CIRCUIT OF ALABAMA, https://baldwin.alacourt.gov/

courts/judgemichellethomason (last visited Aug. 9, 2021). Governor Bob Riley appointed Judge

Thomason to her position on August 29, 2006, and the voters of Baldwin County re-elected her in

2008, 2014, and 2020. Id. On July 13, 2018, then-Presiding Circuit Judge Scott Taylor temporarily

appointed Judge Thomason to act as a special circuit judge with authority over domestic relations

matters, among others. Doc 1-1. The appointment was made pursuant to Act 2018-567 (Section

12-9A-8 of the Code of Alabama), along with Sections 12-1-14.1 and 12-17-70 and Rule 13 of the

Alabama Rules of Judicial Administration. Id.

         Plaintiff does not allege that Secretary Merrill was involved in these events.

   II.      LEGAL STANDARD

         The plaintiff bears the burden of proof to establish jurisdiction. Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 103–04 (1998). Thus, “[i]t is the responsibility of the complainant

clearly to allege facts demonstrating that [s]he is a proper party to invoke judicial resolution of the

dispute and the exercise of the court’s remedial powers.” Warth v. Seldin, 422 U.S. 490, 518

(1975). Lack of standing and sovereign immunity are jurisdictional issues that can be asserted

under a Rule 12(b)(1) motion to dismiss. See Stalley ex rel. U.S. v. Orlando Reg'l Healthcare Sys.,



                                                   1
          Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 3 of 9




Inc., 524 F.3d 1229, 1232 (11th Cir. 2008); Odyssey Marine Expl., Inc. v. Unidentified

Shipwrecked Vessel, 657 F.3d 1159, 1169 (11th Cir. 2011). A defendant can move to dismiss under

Rule 12(b)(1) based on the sufficiency of the pleading itself (a facial attack) or the factual existence

of subject-matter jurisdiction (a factual attack). Lawrence v. Dunbar, 919 F.2d 1525, 1528-29

(11th Cir. 1990). Like the test employed for 12(b)(6) review, the test for a facial attack on subject-

matter jurisdiction takes the allegations in the complaint as true. See Carmichael v. Kellogg, Brown

& Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009).

   III.       ARGUMENT

          Plaintiff has not met her burden to show that this Court may exercise jurisdiction over her

claims. This Court lacks jurisdiction because Plaintiff lacks standing and sovereign immunity bars

her claims.

              A. Plaintiff lacks standing to assert her claims.

          Article III, Section 2 of the United States Constitution limits the jurisdiction of federal

courts to “Cases” and “Controversies.” U.S. CONST art. III, § 2. To invoke federal jurisdiction, a

plaintiff must establish standing for each of her claims. Lujan v. Defs. of Wildlife, 504 U.S. 55,

559–60 (1992). To prove standing, a plaintiff must show three elements: (1) injury in fact,

(2) traceability, and (3) redressability. Id. at 560–61. This Court should dismiss Plaintiff’s

complaint because she cannot satisfy these elements. Plaintiff fails to show an injury sufficient to

establish standing, let alone one that is in any way traceable to or redressable by Secretary Merrill.

                 1. Plaintiff has not suffered an injury in fact.

          An injury in fact must be both “concrete and particularized” and “actual or imminent.”

Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir. 2019) (en banc). A plaintiff shows a

“concrete” injury by alleging specific facts “demonstrating that the challenged practices harm



                                                   2
       Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 4 of 9




h[er].” Warth, 422 U.S. at 508. A “particularized” injury is one that “affect[s] the plaintiff in a

personal and individual way.” Lujan, 504 U.S. at 560 n.1. “[A] grievance that amounts to nothing

more than an abstract and generalized harm to a citizen’s interest in the proper application of the

law” is not a particularized injury. Carney v. Adams, 141 S. Ct. 493, 498 (2020). These injury

requirements are more than empty pleading rules. They “preserve[] the vitality of the adversarial

process by assuring . . . that the legal questions presented . . . will be resolved . . . in a concrete

factual context conducive to a realistic appreciation of the consequences of judicial action.” Lujan,

504 U.S. at 581 (Kennedy, J., concurring) (quoting Valley Forge Christian Coll., 454 U.S. at 472)

(internal quotation marks omitted).

       Plaintiff fails to state a concrete and particularized injury. A good-faith reading of her

complaint suggests two potential injuries. First, Plaintiff complains that “[she] and the voters of

Baldwin County” have been “deprived of voting for a competent circuit court judicial candidate.”

Doc. 1 ¶ 19. The theory seems to be that had Judge Taylor not specially appointed Judge

Thomason, Plaintiff and the voters of Baldwin County would have gotten to vote for another circuit

judge in a separate election. Plaintiff explains that “all voters within the circuit are misled and

completely disenfranchised.” Id. ¶ 57. This injury is not particularized. It is a generalized grievance

shared by all Baldwin County voters—as Plaintiff admits. Plaintiff has pleaded no facts suggesting

that this injury affects her in a personal or individual way. See Wood v. Raffensperger, 981 F.3d

1307, 1314 (rejecting the plaintiff’s standing argument because he failed to show that the rules at

issue “specifically disadvantaged” his right to vote). Second, Plaintiff complains that her “due

process right to have her case heard a court of competent jurisdiction” has been violated. Id. ¶ 20.

This injury is not concrete. Plaintiff alleges no facts that demonstrate any harm from Judge

Thomason presiding over her case. Thus, neither of Plaintiff’s purported injuries are concrete and



                                                  3
       Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 5 of 9




particularized as required to meet the injury-in-fact requirement. Because Plaintiff lacks an injury

in fact, she has failed to establish standing.

                2. Plaintiff’s alleged injuries are not traceable to or redressable by Secretary
                   Merrill.

        Even if Plaintiff could prove an injury in fact, she would lack standing because that injury

would be neither traceable to Secretary Merrill nor redressable by relief against him. A plaintiff’s

injury must be “fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at 560 (alterations

adopted) (internal quotation marks omitted).

        Plaintiff mentions Secretary Merrill once in her complaint. See Doc. 1 ¶ 9. Plaintiff

suggests that she must name the Secretary as a party when a suit involves a challenge to Alabama

law, but no such rule exists. Perhaps Plaintiff confuses Section 6-6-227 of the Code of Alabama,

which requires that the Attorney General be notified and provided an opportunity to be heard (but

still not named as a defendant) when a party alleges that an Alabama statute is unconstitutional.

Nonetheless, Secretary Merrill is not in any way responsible for Plaintiff’s alleged injuries.

Secretary Merrill also played no role in Judge Taylor’s decision to appoint Judge Thomason as a

special circuit judge. And as to the declaratory relief that Plaintiff seeks, Secretary Merrill does

not “possess authority to enforce the complained-of-provision[s].” Lewis, 944 F.3d at 1299. Thus,

Plaintiff’s alleged injuries are not fairly traceable to any action by Secretary Merrill.

        Because Plaintiff’s alleged injuries are not traceable to Secretary Merrill, relief against him

will not redress those injuries. To establish redressability, Plaintiff must prove that it is “likely, as

opposed to merely speculative” that her injuries would “be redressed by a favorable decision”

against Secretary Merrill. Loggerhead Turtle v. Cnty. Council of Volusia Cnty., 148 F.3d 1231,

1253 (11th Cir. 1998) (internal quotations marks omitted). “[I]t must be the effect of the court’s

                                                   4
        Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 6 of 9




judgment on the defendant—not an absent third party—that redresses the plaintiff’s injury,

whether directly or indirectly.” Lewis, 944 F.3d at 1301 (internal quotations marks and citation

omitted).

        Secretary Merrill cannot redress Plaintiff’s requested relief. Plaintiff seeks six forms of

relief from this Court: (1) a judgment in her favor, (2) injunctive relief against Judge Stankoski,

(3) injunctive relief against Judge Thomason, (4) declaratory relief that certain statutes and

administrative rules are unconstitutional, (5) attorney’s fees, and (6) any other relief deemed just

and proper by this Court. See Doc. 1 at 20–21. Nowhere is Secretary Merrill mentioned in this list,

and it does not appear from anywhere else in the complaint that Plaintiff seeks anything from

Secretary Merrill generally. Nor has Plaintiff alleged that Secretary Merrill has the authority to

carry out any of her requested relief. Plaintiff fails to even speculate, let alone prove that it is likely,

that a favorable decision against Secretary Merrill would redress her injuries. See Jacobson v. Fla.

Sec’y of State, 974 F.3d 1236 (11th Cir. 2020) (finding the plaintiffs failed to meet the traceability

and redressability requirements for standing because the Florida Secretary of State was not the

proper party to sue for relief). Thus, Plaintiff fails to establish the redressability prong of standing.

Because Plaintiff’s injury is not traceable to Secretary Merrill nor can he redress her injuries,

Plaintiff has failed to establish standing. Accordingly, this Court should dismiss her complaint for

lack of jurisdiction.

            B. Sovereign immunity bars Plaintiff’s claims.

        For many of the same reasons that Plaintiff lacks standing, sovereign immunity bars

Plaintiff’s claims against Secretary Merrill. “[T]he Eleventh Amendment prohibits suits against

[S]tate officials where the [S]tate is, in fact, the real party in interest.” Summit Med. Assoc., P.C.

v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999). Although Ex parte Young allows suits against



                                                     5
         Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 7 of 9




State officials for prospective injunctive relief to end violations of federal law, 209 U.S. 123

(1908), this narrow exception does not allow a suit against a State official who does not “ha[ve]

any connection to the enforcement of the challenged law at issue.” Summit, 180 F.3d at 1341. As

described above, Secretary Merrill has no connection to Judge Thomason’s appointment or the

enforcement of any of the statutes that Plaintiff alleges are unconstitutional. Thus, the Ex parte

Young exception does not apply, and sovereign immunity bars Plaintiff’s claims against Secretary

Merrill.

   IV.      CONCLUSION

         Plaintiff fails to establish that this Court has jurisdiction to consider her case. She fails to

demonstrate any of the standing requirements. Her alleged injuries do not meet the injury-in-fact

requirement, and those injuries are neither traceable to nor redressable by Secretary Merrill.

Sovereign immunity also bars Plaintiff’s claims. For these reasons, Secretary Merrill’s motion to

dismiss Plaintiff’s complaint for lack of jurisdiction is due to be granted.



                                               Respectfully submitted,

                                               Steve Marshall
                                                 Attorney General

                                               s/ James W. Davis
                                               James W. Davis (ASB-4063-I58J)

                                               Brenton M. Smith (ASB-1656-X27Q)
                                                Assistant Attorneys General

                                               OFFICE OF THE ATTORNEY GENERAL
                                               STATE OF ALABAMA
                                               501 Washington Avenue
                                               P.O. Box 300152
                                               Montgomery, Alabama 36130-0152
                                               Telephone: (334) 242-7300
                                               Fax: (334) 353-8400

                                                    6
Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 8 of 9




                           Jim.Davis@AlabamaAG.gov
                           Brenton.Smith@AlabamaAG.gov

                           Counsel for Secretary Merrill




                               7
       Case 2:21-cv-00482-ECM-KFP Document 7 Filed 08/10/21 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2021 , I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                             s/ James W. Davis
                                             Counsel for Secretary Merrill




                                                 8
